





CITATION:
Hudgins v. Ontario, 2011
          ONCA 801



DATE:  20111215



DOCKET: C53949



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Laskin and Cronk JJ.A.



BETWEEN



William Donald Hudgins



Plaintiff (Appellant)



and



Her Majesty the Queen in Right of Ontario



Defendant (Respondent)



William Donald Hudgins, appearing in person



Vanessa Glasser, for the defendant (respondent)



Heard:
December 14, 2011



On appeal from the order of Justice Corrick of the Superior
          Court of Justice dated June 9, 2011.



APPEAL BOOK ENDORSEMENT



[1]

We agree with the motion judge that the statement of claim is
    deficient.  It does not plead facts to support the legal claims made.  We see
    no basis to interfere with the motion judges order striking the statement of
    claim without leave to amend.

[2]

Costs to the respondent are fixed in the amount of $2,000, inclusive of
    disbursements and applicable taxes.


